Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 4 July 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa
Quincy 4. July 1804 John’s Birthday.

Yesterday, being in Boston on some business, I received your letter of the 26th: with the pleasing intelligence of the dear child’s recovery.—I had scarcely enjoyed a moment of unconcern since your first account of his illness; I hope his teeth have come through before this time, and that he will soon recover his strength so as to get upon his feet.
At the same time with your letter I received also one from Mr: Hellen enclosing one for Amsterdam, which will be forwarded in the course of a few days. There are several vessels about to sail for that place from Boston—Mention to Mr: Hellen this, with my most affectionate remembrance.
We have now had two or three days of severely warm weather—But it was just the weather wanted here, it being just the Season for mowing and making Hay—This of course you remember must be done when the sun shines.
I have heard the guns firing at Boston, from the Office window where I sit writing, but have not had the curiosity to go into Town this day—The Oration is delivered by our friend Dr: Danforth, and I find high expectations are entertained of it, by some Gentleman whom I saw yesterday.
Poor Shaw has been confined to his chamber more than a fortnight, with a cruel rhumatism, of the inflammatory species, for nobody calls it Gout—We expect him here to complete his convalescence—Mr: Quincy and his family also are coming out to pass the remainder of the Summer in the Country.
I see by the newspapers that Mr: Huger declines standing a candidate for re-election to a seat in Congress—What with voluntary retirements, and forcible removals, the prospects for the complexion of the next Congress are but indifferent.
The vessel has arrived with my two trunks: but they have not yet been landed. I shall take care to plant some raspberries and currants in our garden, and will endeavour to bring some slips for Mr: Hellen.—We have just now a great abundance of raspberries, from the vines in the garden. But many of the other fruits suffer much from an unusual quantity of vermine occasioned, as we suppose by the extraordinary moisture of the Season.—A most pernicious insect called here a rosebug devours the grapes, the peaches, apricots, nectarines, and the leaves of every plant that grows.—But another much more diabolical, is a white worm which attacks the peach trees, at the roots and has destroyed more than half the trees in the garden, within these six weeks—After blossoming as full as I have ever seen, and appearing at the opening of summer with a load of young fruit that seemed only to call for thinning, they began of a sudden to droop. Leaf after leaf, and peach after peach, drops in melancholy succession, till the whole garden is strewed with dead vegetation, as at the close of autumn, and the trees stand bare and blasted as if to reproach the skies with their fate—This worm has committed the same ravages, in most of the gardens of the neighbourhood, and threatens destruction to all the Peaches in our part of the Country.
Your’s most affectionately
J. Q. Adams.